On Ay plication for Rehearing.

On application for rehearing the court has reached the conclusion that the error committeed by the trial court in alloAving the plaintiff to answer the question: “Tell the jury Avhether or not you had to get on the electric car track or right at it in order to cross the A. (1. S. track that that switch engine Avas on?” was without injury to the defendant, since that evidence merely tended to show that the plaintiff was not guilty of negligence, and the case Avas tried upon the theory that he was guilty of negligence, and charges were given for the defendant. declaring that he was guilty of negligence. Upon this consideration the judgment of reversal is set aside and the judgment of the city court Avill be affirmed.